     Case 8:18-bk-13010-SC          Doc 183 Filed 04/27/21 Entered 04/27/21 10:10:06                Desc
                                     Main Document     Page 1 of 2

 1   Jeffrey I. Golden, Trustee
     P.O. Box 2470
 2   Costa Mesa, CA 92628-2470
     Telephone: (714) 966-1000
 3   Facsimile: (714) 966-1002
 4   Chapter 7 Trustee
 5                                 UNITED STATES BANKRUPTCY COURT
 6                                  CENTRAL DISTRICT OF CALIFORNIA
 7                                          SANTA ANA DIVISION
 8
     In re:                                   )          Case No. 8:18-bk-13010-SC
 9                                            )
     LIEZL DIAZ DEOCAMPO and JULIUS B.        )          Chapter 7 Case
10   DEOCAMPO,                                )
                                              )          NOTICE TO PROFESSIONALS TO FILE
11                                 Debtor(s). )          APPLICATIONS FOR COMPENSTION
                                              )
12                                                   )   [No Hearing Required]

13
     TO THE U.S. BANKRUPTCY COURT, U.S. TRUSTEE, ATTORNEY FOR THE DEBTOR, AND TO
14
     EVERY PROFESSIONAL PERSON ENTITILED TO CLAIM COMPENSATION PAYABLE AS AN
15
     ADMINISTRATIVE EXPENSE TO THE ESTATE:
16
              YOU ARE HEREBY NOTIFIED that the Chapter 7 Trustee is prepared to file a Final
17

18
     Report and Account.

19            Professional persons are notified that the last day for filing applications for compensation

20   is 21 days after the mailing of this notice pursuant to Local Bankruptcy Rule 2016-1(c)(4)(B).

21

22

23

24
     Dated: April 27, 2021                                  /s/ Jeffrey I. Golden
25                                                          JEFFREY I. GOLDEN
                                                            Chapter 7 Trustee
26

27

28
Case 8:18-bk-13010-SC   Doc 183 Filed 04/27/21 Entered 04/27/21 10:10:06   Desc
                         Main Document     Page 2 of 2
